ALLONGE TO SECURITY DEED NOTE
(Bell Minor)

This Allonge to Security Deed Note (“Allonge”) is made as of this 10th day of
January, 2012, by and G&E HC REIT II Gainesville SNF, LLC, a Delaware limited
liability company (“Borrower”) to Capital Funding, LLC (“Lender”).

WHEREAS, San Alejandro Associates, L.P., a Georgia limited partnership
(“Original Borrower”) signed a Security Deed Note dated July 1, 2010 (the
“Note”) in the original principal amount of $7,254,700.00; and

WHEREAS, pursuant to an Assumption, Modification and Release Agreement dated of
even date herewith (the “Assumption Agreement”), Borrower has assumed the Note
from the Original Borrower and the Borrower desires to enter into this Allonge
to reflect such assumption.

NOW, THEREFORE, for good and valuable consideration and intending to be legally
bound hereby, the parties hereto agree as follows:

(1) The said Note is hereby amended to substitute the Borrower for the Original
Borrower under the Note. Said Borrower shall assume all liability under the Note
arising as of the date hereof and the Original Borrower shall be released from
liability under the Note as provided in the Assumption Agreement.

(2) Except as expressly amended hereby, the Note shall remain unchanged and in
full force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, this Allonge to Security Deed Note is made as of the day and
year first written above.

G&E HC REIT II Gainesville SNF, LLC, a Delaware limited liability company

By: /s/ Danny Prosky
Name: Danny Prosky
Title: Authorized Signatory


2